OTCBB: CAFE.OB Host America Corporation Two Broadway Hamden, CT 06518 (203) 248-4100 www.hostamericacorp.com www.enerlume.com OTCBB: CAFE.OB SAFE HARBOR STATEMENT This Presentation contains “forward-looking statements” within the meaning of the PrivateSecurities Litigation Reform Act of 1995. “Forward-looking statements” are thosestatements that describe management’s beliefs and expectations about the future. Althoughwe believe these expectations are reasonable, our operations involve a number of risks anduncertainties, including those described in the “Risk Factors” section of our 2007 AnnualReport on Form 10-K. The Company’s actual results could differ materially from those discussed in theforward-looking statements included in this Presentation, including the financial projections. We have used the words “anticipate,” “believe,” “could,” “estimate,” “expect,” “intend,”“may,” “will,” “plan,” “predict,” “project” and similar terms and phrases, includingreferences to assumptions, in this Presentation to identify forward-looking statements. These forward-looking statements are made based on expectations and beliefs concerningfuture events affecting us and are subject to uncertainties and factors relating to ouroperations and business environment, all of which are difficult to predict and many of whichare beyond our control, that could cause our actual results to differ materially from thosematters expressed in or implied by these forward-looking statements. Host AmericaCorporation&Corporate DiningDivision OTCBB: CAFE.OB Current Organization Chart RS Services (Energy Management Services) Wholly Owned Subsidiary Of Host America Corporation EnerLume | Corp. (Energy Management Products) Wholly Owned Subsidiary Of Host America Corporation Lindley Food Service Wholly Owned Subsidiary Of Host America Corporation RS Services(Energy Management Services)Wholly Owned SubsidiaryOf EnerLume EnergyManagement Corp. EnerLume EnergyManagementCorp. OTCBB: CAFE.OB Proposed Future Organization EnerLume | Corp. (Energy Management Products) Wholly Owned Subsidiary Of EnerLume Energy Management Corp. OTCBB: CAFE.OB Our mission is to lead the marketplace to thenew levels of efficient utilization of utilitiesdemanded by the economic cost of energy andthe global demand for conservation. We willresearch, develop and provide the customizedproducts, services and responsible informationexpected of a business committed to the hightechnology demands of the energy managementworkplace. MISSIONSTATEMENT OTCBB: CAFE.OB −
